                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



Juanel Anthony Mikulak El Bay,                      Civil No. 19-34 (MJD/ECW)

              Petitioner,

v.
                                                         Order
Dakota County Sheriff’s Office,
Tim Leslie and Dakota County Jail,

              Respondents.



Petitioner is pro se.

Heather Pipenhagen, Assistant Dakota County Attorney, Counsel for
Respondents.



       The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Elizabeth Cowen Wright

dated February 19, 2019 recommending that this Court deny his petition for

habeas relief without prejudice. Petitioner objects to the Report and

Recommendation, claiming he is being prosecuted in bad faith, his rights are

being violated and his Peace and Friendship Treaty is not being honored.




                                        1
      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court will ADOPT the Report and Recommendation in its entirety.

      IT IS HEREBY ORDERED that:

      1.    The Petition (Doc. No. 1) is DENIED WITHOUT PREJUDICE;

      2.    The IFP Application (Doc. No. 2) is DENIED AS MOOT;

      3.    This matter is DISMISSED; and

      4.    The Court will not issue a certificate of appealability.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Date: March 28, 2019                         s/ Michael J. Davis
                                             MICHAEL J. DAVIS
                                             United States District Court




                                         2
